                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                              IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                  FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   AROR-ARK O’DIAH,
                                                                         11
United States District Court




                                                                                            Plaintiff,                                                 No. C 19-01854 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   DISCOVER BANK a/k/a DISCOVER a/k/a
                                                                         14   DISCOVER BANK CREDIT CARD, DISCOVER
                                                                              BANK CREDIT CARD OPERATIONS MANAGERS,                                    ORDER RE MOTION
                                                                         15   NEW YORK-PRESBYTERIAN LOWER                                              TO DISMISS
                                                                              MANHATTAN HOSPITAL, DR. COLLEEN
                                                                         16   McCARTHY, JASON AUSMUS, SZEKUM TAM,
                                                                              ELLEN HAWA, WEILL CORNELL MEDICINE
                                                                         17   a/k/a WEILL CORNELL INTERNAL MEDICINE
                                                                              ASSOCIATES, NEW YORK MEDICAL AND
                                                                         18   DIAGNOSTIC CENTER a/k/a ORTHO-NEURO-
                                                                              MUSCULO-SKELETAL DIAGNOSTIC AND
                                                                         19   TREATMENT CENTER, AND ALL CENTERS
                                                                              PHYSICIANS AND MEDICAL DOCTORS, NEW
                                                                         20   YORK CITY HUMAN RESOURCES
                                                                              ADMINISTRATION, FLORENCE MERCER,
                                                                         21   COMMISSIONER SAMUEL ROBERTS FOR THE
                                                                              NEW YORK STATE OFFICE OF TEMPORARY AND
                                                                         22   DISABILITY ASSISTANCE, and SOCIAL SECURITY
                                                                              ADMINISTRATION,
                                                                         23                 Defendants.
                                                                         24                                                            /

                                                                         25                                          INTRODUCTION
                                                                         26          In this civil rights action, plaintiff has filed an in forma pauperis application and a
                                                                         27   complaint with over one hundred allegations. For the reasons below, plaintiff’s application
                                                                         28   to proceed in forma pauperis is GRANTED, and this case is DISMISSED without prejudice.
                                                                          1                                              STATEMENT
                                                                          2          In April 2019, plaintiff Aror-Ark O’Diah, requesting to proceed pro se, brought this
                                                                          3   action against forty-six defendants, among whom are federal judges, heads of federal agencies,
                                                                          4   employees of state and local agencies in New York, and various corporate entities. This case
                                                                          5   was related to C 19-0816 by April 29 order of the undersigned (Dkt. No. 8). That case has a
                                                                          6   Referral and Recommendation from a Magistrate Judge, so is dealt with in a separate order.
                                                                          7          Here, plaintiff alleges wide-ranging conspiracy against him, from judges retaliating for
                                                                          8   judicial misconduct complaints he filed, to Sears and Roebuck encouraging a fellow employee
                                                                          9   to assault plaintiff, to false imprisonment for failing to pay child support. Plaintiff alleges
                                                                         10   improper calculations of his Social Security benefits, being set on fire while he was in prison,
                                                                         11   being refused medical treatment due to his lack of health insurance, and a litany of other
United States District Court
                               For the Northern District of California




                                                                         12   disjointed allegations (Dkt. No. 1). Plaintiff filed a motion to proceed in forma pauperis
                                                                         13   (Dkt. No. 4).
                                                                         14                                               ANALYSIS
                                                                         15          Congress’ goal in creating the in forma pauperis statute was to put indigent plaintiffs
                                                                         16   on a similar footing with paying plaintiffs. Congress recognized, however, that a litigant whose
                                                                         17   filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an economic
                                                                         18   incentive to refrain from filing frivolous, malicious, or repetitive lawsuits. To prevent such
                                                                         19   abusive litigation, 28 U.S.C. Section 1915(e)(2) requires federal courts to dismiss a claim filed
                                                                         20   in forma pauperis if the allegation of poverty is untrue, or if satisfied that the action is frivolous
                                                                         21   or malicious.
                                                                         22          In defining the meaning of “frivolous” under Section 1915(e)(2)(B), the United States
                                                                         23   Supreme Court has held that the in forma pauperis statute gives judges “the unusual power to
                                                                         24   pierce the veil of the complaint’s factual allegations and dismiss those claims whose factual
                                                                         25   contentions are clearly baseless . . . describing fantastic or delusional scenarios, claims with
                                                                         26   which federal district judges are all too familiar.” Nietzke v. Williams, 490 U.S. 319, 327
                                                                         27   (1989). “A court is not bound, as it usually is when making a determination based solely on the
                                                                         28   pleadings, to accept without question the truth of the plaintiff’s allegations . . . [A] finding of


                                                                                                                                2
                                                                          1   factual frivolousness is appropriate when the facts alleged rise to the level of the irrational or
                                                                          2   the wholly incredible, whether or not there are judicially noticeable facts available to contradict
                                                                          3   them.” Denton v. Hernandez, 504 U.S. 25, 32–33 (1992).
                                                                          4          Rule 8(a) requires that a complaint contain a short and plain statement of the grounds
                                                                          5   upon which the court’s jurisdiction depends, a short and plain statement of the claim showing
                                                                          6   that the pleader is entitled to relief, and a demand for judgment for the relief the pleader seeks.
                                                                          7   The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of the
                                                                          8   claim being asserted, sufficient to prepare a responsive answer, to prepare an adequate defense
                                                                          9   and to determine whether the doctrine of res judicata applies.
                                                                         10          In this complaint, plaintiff throws a wide net, naming dozens of defendants, including
                                                                         11   federal judges, the United States Department of State, the United States Postal Service, the
United States District Court
                               For the Northern District of California




                                                                         12   Consumer Financial Protection Bureau, the Internal Revenue Service, United Parcel Service,
                                                                         13   Hewlett-Packard, Chase Bank, Staples Store, Western Union, such disparate individuals as a
                                                                         14   driver who allegedly hit plaintiff with his car, and health providers in several locations where
                                                                         15   plaintiff sought treatment on multiple occasions. The allegations are inter-woven between
                                                                         16   unconnected defendants over nearly two decades. In the 146 sequentially-numbered paragraphs
                                                                         17   of the complaint, not a single viable legal claim is plainly alleged, and no defendant reasonably
                                                                         18   could be expected to prepare a proper response to this pleading in its current form.
                                                                         19          Plaintiff provides no support for his allegations other than his characterizations and
                                                                         20   therefore his broad conspiracy allegations fail. As drafted, the complaint does not comply with
                                                                         21   Rule 8(a) and it will be dismissed without prejudice.
                                                                         22                                            CONCLUSION
                                                                         23          Accordingly, plaintiff’s claims against all defendants are DISMISSED.
                                                                         24
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: May 7, 2019.
                                                                                                                                    WILLIAM ALSUP
                                                                         28                                                         UNITED STATES DISTRICT JUDGE

                                                                                                                                3
